962 F.2d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Rodney Kevin LANG, Defendant-Appellant.
No. 91-6641.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 11, 1992Decided:  May 11, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-89-391-JFM)
Rodney Kevin Lang, Appellant Pro Se.
Breckinridge Long Willcox, United States Attorney, John Vincent Geise, Andrea L. Smith, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL, WILKINS, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Rodney Kevin Lang appeals from the district court's order denying him transcripts and other materials at government expense.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lang, No. CR-89-391-JFM (D. Md. July 9 and Aug. 7, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED